DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

Status of Claims:
Claims 1-18 are pending in this Office Action.
Claims 1, 4, 7, 10, 13, and 16 are amended.
Claims 1-18 are rejected. 

Previous Rejections Withdrawn
The 35 U.S.C. 112 rejection is withdrawn based on applicant’s amendment.



Response to Arguments
Applicant’s arguments filed in the amendment filed 08/13/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (U.S. Publication No. 2018/0089272), in view of Brand et al. (U.S. Publication No. 2016/0071011), and further in view of Maruyama et al. (U.S. Publication No. 2007/0233987).
As per claim 1, Bath teaches a method comprising: 
Bath: paragraphs 0085-0088; the data intake and query system 12 can address some of these challenges by collecting and storing raw data as structured "events."…an event includes a portion of raw data and is associated with a specific point in time…systems can store raw data as events that are indexed by timestamps but are also associated with predetermined data items…paragraph 0128; a forwarder 42 may perform keyword extractions on raw data or parse raw data to create events. A forwarder 42 may generate time stamps for events. Additionally or alternatively, a forwarder 42 may perform routing of events to indexers); 
storing the event based on the stream segment, the event time and the routing key (Bath: paragraph 0085; the data intake and query system 12 can address some of these challenges by collecting and storing raw data as structured "events." An event includes a portion of raw data and is associated with a specific point in time…paragraph 0128; a forwarder 42 may perform routing of events to indexers…paragraph 0136; the indexer determines a timestamp for each event). 
However Bath does not explicitly mention using a hashing algorithm to assign a stream segment to the event based on the routing key; sending the event to a node; and receiving the event by the node.
However Brand teaches:
using a hashing algorithm to assign a stream segment to the event based on the routing key (Brand: paragraph 0128-0129; the event can be routed by performing a hashing process on information included in the event, e.g., a routing key. The routing key can identify a particular type of information included in the event… events can include a data affinity hint, which the system can use to determine a partition of context data, and a local modeler maintaining that partition of context data. The data affinity hint can identify a type of context data that is needed to process the event. The routing node can obtain information included in the event, e.g., a routing key corresponding to the type of context data, and perform a hashing process on the information); 
sending the event to a node (Brand: paragraph 0040; The routing node 104, e.g., an ingestion system, receives an event stream 102 of events); and
receiving the event by the node (Brand: paragraph 0040; The routing node 104, e.g., an ingestion system, receives an event stream 102 of events).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brand with the teachings as in Bath. The motivation for doing so would have been in order to perform a hashing process on the routing key, and obtain an identifier of a partition of context data (Brand: paragraph 0117).
However Bath and Brand do not explicitly mention storing in tier 1 storage.
However Maruyama teaches:
storing in tier 1 storage (Maruyama: paragraph 0067; Data of a high value is placed in large capacity storage tier 1 of a superior response, and is frequently accessed from the host computer).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Maruyama with Maruyama: paragraph 0006).
As per claim 5, the modified Bath teaches the method of claim 1, wherein the routing key is based on at least one of the set of raw stream data, a unique user identifier, a sensor identifier, and a timestamp (Brand: paragraph 0128; The routing key can identify a particular type of information included in the event, e.g., a name, a telephone number, an address, with each type of information identified as a key in a key-value pair included in the event). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Brand with the teachings as in the modified Bath. The motivation for doing so would have been in order to perform a hashing process on the routing key, and obtain an identifier of a partition of context data (Brand: paragraph 0117).
With respect to Claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Bath also teaches a system comprising at least one storage device (Bath: paragraph 0226; The indexers and their respective data stores can comprise one or more storage devices and typically reside on the same system) and at least one hardware processor (Bath: paragraph 0107; one or more hardware processors configured to execute the instructions stored in the one or more memories).
Regarding claim 11, it is substantially similar to claim 5, and is rejected in the same manner, the same arts and reasoning applying. 
Bath: paragraph 0541; one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus).
Regarding claim 17, it is substantially similar to claim 5, and is rejected in the same manner, the same arts and reasoning applying. 

Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (U.S. Publication No. 2018/0089272), in view of Brand et al. (U.S. Publication No. 2016/0071011), in view of Maruyama et al. (U.S. Publication No. 2007/0233987), and further in view of Kuhn et al. (U.S. Publication No. 2006/0173719).
As per claim 2, the modify Bath teaches the method of claim 1.
However the modified Bath does not explicitly mention in response to successfully storing the event in tier 1 storage, associating the event in storage with the stream segment, the event time and the routing key; and sending an acknowledgement to the client application that the event was stored successfully.
However Kuhn teaches:
in response to successfully storing the event in tier 1 storage, associating the event in storage with the stream segment, the event time and the routing key; and sending an acknowledgement to the client application that the event was stored successfully (Kuhn: paragraph 0049; After the report storing interface 58 sends the STORE_REPORT message 84 to the PAS 28, the PAS 28 generates a return a REPORT_STORED message 86 to the report storing interface 58. The REPORT_STORED message 86 indicates whether the report was successfully stored. The report storing interface 58 forwards the storage status to the BLS 52 in an OUTPUT_REPORT_RESPONSE message 88. Upon receiving the OUTPUT_REPORT_RESPONSE message 88, the BLS 52 may check the message to determine if the report was successfully stored). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kuhn with the teachings as in the modified Bath. The motivation for doing so would have been in order to create, update, and/or verify report status data (Kuhn: paragraph 0055).
As per claim 3, the modified Bath teaches the method of claim 1.
However the modified Bath does not explicitly mention in response to unsuccessfully storing the event in tier 1 storage, sending a notification to the client application that the event was not stored successfully.
However Kuhn teaches:
in response to unsuccessfully storing the event in tier 1 storage, sending a notification to the client application that the event was not stored successfully (Kuhn: paragraph 0049; Upon receiving the OUTPUT_REPORT_RESPONSE message 88, the BLS 52 may check the message to determine if the report was successfully stored. If the message indicates a failure and/or indicates that an error occurred during the saving process, the BLS 52 retransmits the report and awaits another OUTPUT_REPORT_RESPONSE message 88). 
BLS 52 may check the message to determine if the report was successfully stored). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kuhn with the teachings as in the modified Bath. The motivation for doing so would have been in order to create, update, and/or verify report status data (Kuhn: paragraph 0055).
As per claim 4, the modified Bath teaches the method of claim 3, further comprising: resending the event to the node (Kuhn: paragraph 0049; Upon receiving the OUTPUT_REPORT_RESPONSE message 88, the BLS 52 may check the message to determine if the report was successfully stored. If the message indicates a failure and/or indicates that an error occurred during the saving process, the BLS 52 retransmits the report and awaits another OUTPUT_REPORT_RESPONSE message 88).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kuhn with the teachings as in the modified Bath. The motivation for doing so would have been in order to create, update, and/or verify report status data (Kuhn: paragraph 0055).
Regarding claims 8-10, they are substantially similar to claims 2-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
Regarding claims 14-16, they are substantially similar to claims 2-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al. (U.S. Publication No. 2018/0089272), in view of Brand et al. (U.S. Publication No. 2016/0071011), in view of Maruyama et al. (U.S. Publication No. 2007/0233987), and further in view of Krishna et al. (U.S. Publication No. 2017/0230449).
As per claim 6, the modified Bath teaches the method of claim 1.
However the modified Bath does not explicitly mention wherein the hashing algorithm is a consistent hash.
However Krishna teaches:
wherein the hashing algorithm is a consistent hash (Krishna: paragraph 0050; The data streams from the four monitored elements are directed to one of the four system VMs using a consistent hashing algorithm… a routing key is calculated from an element ID of the monitored element using the consistent hashing algorithm).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Krishna with the teachings as in the modified Bath. The motivation for doing so would have been for evaluation by a consistent hash message bus based on a routing key of the metric event used by a consistent hashing algorithm (Krishna: paragraph 0011).
Regarding claims 12 and 18, they are substantially similar to claim 6, and are rejected in the same manner, the same arts and reasoning applying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /KARINA J GARCIA-CHING/Examiner, Art Unit 2449